DETAILED ACTION
This Action is responsive to Applicant’s Amendments filed August 31, 2022.
Please note, claims 1-5, 7-12, 14-19, 21 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
On pages 9-11, Applicant argues that the cited references fail to teach the claims as newly amended.
As to the above, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 5, 7-9, 12, 14-16, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maitra et al. (US Pub. No. 2018/0341871) further in view of Eisenzopf (US Pub. No. 2020/0143288)

Regarding claim 1, Maitra teaches a method for answering questions utilizing multiple models, by one or more processors, comprising:
‘receiving a plurality of models, wherein each of the plurality of models is associated with answering questions for a respective user’ as a plurality of models, referenced to answer questions for users (¶0032-33, 44)
‘assigning a weighting to each of the plurality of models’ as assigning weights to the models (¶0048-56)
‘generating an answer to a question based on the plurality of models and the weighting assigned to each of the plurality of models’ as generating answers based on the models with weights assigned to them (¶0121)
Maitra fails to explicitly teach:
‘by receiving, through a user interface of the chatbot, an indication of at least one of the weightings input by and specific to the respective user’
Eisenzopf teaches:
‘receiving a plurality of models by a chatbot’ as aggregating paths received by the chatbot to improve domain models stored by the computing system (¶0069)
‘specifically for a respective user of a plurality of users using the chatbot’ as calculating responses matching user inputs (¶0028, 75)
‘by receiving, through a user interface of the chatbot, an indication of at least one of the weightings input by and specific to the respective user’ as receiving from a user a conversation path that includes a weight (¶0075-81)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Eisenzopf’s would have allowed Maitra’s to increase the success rate of conversations between humans and AI (¶0004)
	

Regarding claim 2, Maitra teaches ‘wherein each of the plurality of models includes at least one of synonyms, type information, and answer filters’ (¶0039, 0032, 0046) 

Regarding claim 5, Maitra teaches ‘wherein the generating of the answer to the question comprises generating a preliminary answer to the question based on each of the plurality of models and scoring each of the preliminary answers based on the weighting assigned to the respective model’ as a set of scored answers prior to selecting for presentation, based on the models and weights assigned to the models (¶0120)

Regarding claim 7, Maitra teaches ‘wherein each of said plurality of users is an individual’ (¶0069)

Regarding claim 8, Maitra teaches a system for answering questions utilizing multiple models comprising: 
‘a processor executing instructions stored in a memory device (¶0075), wherein the processor: 
receives a plurality of models, wherein each of the plurality of models is associated with answering questions for a respective user’ as a plurality of models, referenced to answer questions for users (¶0032-33, 44)
‘assigns a weighting to each of the plurality of models’ as assigning weights to the models (¶0048-56)
‘generates an answer to a question based on the plurality of models and the weighting assigned to each of the plurality of models’ as generating answers based on the models with weights assigned to them (¶0121)
Maitra fails to explicitly teach:
‘by receiving, through a user interface of the chatbot, an indication of at least one of the weightings input by and specific to the respective user’
Eisenzopf teaches:
‘receiving a plurality of models by a chatbot’ as aggregating paths received by the chatbot to improve domain models stored by the computing system (¶0069)
‘specifically for a respective user of a plurality of users using the chatbot’ as calculating responses matching user inputs (¶0028, 75)
‘by receiving, through a user interface of the chatbot, an indication of at least one of the weightings input by and specific to the respective user’ as receiving from a user a conversation path that includes a weight (¶0075-81)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Eisenzopf’s would have allowed Maitra’s to increase the success rate of conversations between humans and AI (¶0004)
	
Regarding claim 9, Maitra teaches ‘wherein each of the plurality of models includes at least one of synonyms, type information, and answer filters’ (¶0039, 0032, 0046) 
Regarding claim 12, Maitra teaches ‘wherein the generating of the answer to the question comprises generating a preliminary answer to the question based on each of the plurality of models and scoring each of the preliminary answers based on the weighting assigned to the respective model’ as a set of scored answers prior to selecting for presentation, based on the models and weights assigned to the models (¶0120)

Regarding claim 14, Maitra teaches ‘wherein each of said plurality of users is an individual’ (¶0069)

Regarding claim 15, Maitra teaches a computer program product for answering questions utilizing multiple models, by a processor, the computer program product embodied on a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer- readable program code portions comprising: 
‘an executable portion that receives a plurality of models, wherein each of the plurality of models is associated with answering questions for a respective user’ as a plurality of models, referenced to answer questions for users (¶0032-33, 44)
‘an executable portion that assigns a weighting to each of the plurality of models’ as assigning weights to the models (¶0048-56)
‘an executable portion that generates an answer to a question based on the plurality of models and the weighting assigned to each of the plurality of models’ as generating answers based on the models with weights assigned to them (¶0121)
Maitra fails to explicitly teach:
‘by receiving, through a user interface of the chatbot, an indication of at least one of the weightings input by and specific to the respective user’
Eisenzopf teaches:
‘receiving a plurality of models by a chatbot’ as aggregating paths received by the chatbot to improve domain models stored by the computing system (¶0069)
‘specifically for a respective user of a plurality of users using the chatbot’ as calculating responses matching user inputs (¶0028, 75)
‘by receiving, through a user interface of the chatbot, an indication of at least one of the weightings input by and specific to the respective user’ as receiving from a user a conversation path that includes a weight (¶0075-81)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Eisenzopf’s would have allowed Maitra’s to increase the success rate of conversations between humans and AI (¶0004)
	

Regarding claim 16, Maitra teaches ‘wherein each of the plurality of models includes at least one of synonyms, type information, and answer filters’ (¶0039, 0032, 0046) 

Regarding claim 19, Maitra teaches ‘wherein the generating of the answer to the question comprises generating a preliminary answer to the question based on each of the plurality of models and scoring each of the preliminary answers based on the weighting assigned to the respective model’ as a set of scored answers prior to selecting for presentation, based on the models and weights assigned to the models (¶0120)

Regarding claim 21, Maitra teaches ‘wherein each of said plurality of users is an individual’ (¶0069)

Claim 3-4, 10-11, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maitra et al. (US Pub. No. 2018/0341871) further in view of Horiochi et al (US Pub. No. 2019/0189251).

Regarding claim 3, Maitra teaches further comprising:
‘generating an answer for a second question based on the plurality of models assigned to each of the plurality of models’ (¶0054-55)
Maitra fails to explicitly teach:
‘assigning a second weighting to each of the plurality of models’
‘and the second weighting’
Horiochi teaches:
‘assigning a second weighting to each of the plurality of models’ (¶0146)
‘and the second weighting’ (¶0146)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Horiochi’s would have allowed Maitra’s to analyze and maintain the most appropriate answers to questions (¶0004)

	
Regarding claim 4, Maitra teaches ‘wherein the second question is the same as the question, and the generated answer for the second question is different than the generated answer for the question’ (¶0055)

Regarding claim 10, Maitra teaches further comprising:
‘generates an answer for a second question based on the plurality of models assigned to each of the plurality of models’ (¶0054-55)
Maitra fails to explicitly teach:
‘assigninsa second weighting to each of the plurality of models’
‘and the second weighting’
Horiochi teaches:
‘assigns a second weighting to each of the plurality of models’ (¶0146)
‘and the second weighting’ (¶0146)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Horiochi’s would have allowed Maitra’s to analyze and maintain the most appropriate answers to questions (¶0004)

	
Regarding claim 11, Maitra teaches ‘wherein the second question is the same as the question, and the generated answer for the second question is different than the generated answer for the question’ (¶0055)

Regarding claim 17, Maitra teaches further wherein the computer-readable program code portions further include:
‘an executable portion that generates an answer for a second question based on the plurality of models assigned to each of the plurality of models’ (¶0054-55)
Maitra fails to explicitly teach:
‘an executable portion that assignins a second weighting to each of the plurality of models’
‘and the second weighting’
Horiochi teaches:
‘an executable portion that assigns a second weighting to each of the plurality of models’ (¶0146)
‘and the second weighting’ (¶0146)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Horiochi’s would have allowed Maitra’s to analyze and maintain the most appropriate answers to questions (¶0004)

	
Regarding claim 18, Maitra teaches ‘wherein the second question is the same as the question, and the generated answer for the second question is different than the generated answer for the question’ (¶0055)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/Primary Examiner, Art Unit 2166